DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wijmeersch US 2014/0268451 (herein Van).
	Regarding Claim 1, Van discloses (Figures 2-4 and 23) an electrostatic discharge (ESD) protection device (Fig. 23a), comprising: a PNP transistor (2308) connected to an input pad (2301); a diode (2317) having an anode terminal directly connected to a collector of the PNP transistor  (2308, par. 82 says that resistor 410 or 2310 may be left out creating a direct connection) and a cathode terminal directly connected to an output pad (2302); and an NMOS transistor (2318-2) directly connected to a floating base region of the PNP transistor (2308) and the output pad, wherein the diode, the PNP transistor, and the NMOS transistor are configured to route different levels of an electrostatic discharge (ESD) current from the input pad to the output pad (Par. 118).  (For example; par. 73-82 and 118)
	Regarding Claim 2, Van discloses (Figures 2-4 and 23) wherein the ESD protection device is triggered by the PNP transistor in series with the diode (2317 and 2308). (For example; par. 73-82 and 118)
	Regarding Claim 3, Van discloses (Figures 2-4 and 23) wherein a trigger mechanism of the ESD protection device is the floating base region of the PNP transistor (2308) in series with the diode (2317). (For example; par. 73-82 and 118)
	Regarding Claim 4, Van discloses (Figures 2-4 and 23) wherein the NMOS transistor (2318-2) is in an initial off state because of the floating base region of the PNP transistor (par. 118). (For example; par. 73-82 and 118) 
	Regarding Claim 5, Van discloses (Figures 2-4 and 23) wherein the diode and the PNP transistor (2308 and 2317) combine to form a low current path (par. 118) for the ESD current. (For example; par. 73-82 and 118)
	Regarding Claim 7, Van discloses (Figures 2-4 and 23)wherein the NMOS transistor and the PNP transistor (2308 and 2318-2) combine to form an embedded SCR configured to route a high current path for the ESD current. (For example; par. 73-82 and 118)
	Regarding Claim 8, Van discloses (Figures 2-4 and 23) wherein a gate of the NMOS transistor (2318-2) is directly connected to the collector of the PNP transistor (2308, par. 82 says that resistor 410 or 2310 may be left out creating a direct connection) and to the anode terminal of the diode (2317). (For example; par. 73-82 and 118) 
	Regarding Claim 9, Van discloses (Figures 2-4 and 23) wherein an emitter of the PNP transistor (2308) is connected to the input pad. (For example; par. 73-82 and 118)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14-19 is/are rejected under 35 U.S.C. 103 as being obvious over Van Wijmeersch US 2014/0268451 in view of Abou-Khalil et al. US 2012/0120531 (herein Abou).
	Regarding Claim 6, Van teaches (Figures 2-4 and 23) wherein the PNP transistor (2308) and the NMOS transistor (2318-2) combine to form a current path for the ESD current. 	
	Van does not teach combine to form a medium current path for the ESD current. 
	Abou teaches (Figures 1-4) combine to form a medium current path for the ESD current (See fig. 4). (For example; par. 19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Van to include combine to form a medium current path for the ESD current, as taught by Abou, to provide different levels of discharging currents. 
	Regarding Claim 14, Van teaches (Figures 2-4 and 23) a method of operating an electrostatic discharge (ESD) protection device (Fig. 23a), comprising: receiving a low energy current portion (par. 118) of an ESD pulse at an PNP transistor (2308); conducting the low energy current portion of the ESD pulse to an output pad (2302) through a diode  (2317) having an anode terminal directly connected to a collector of the PNP Transistor (2308, par. 82 says that resistor 410 or 2310 may be left out creating a direct connection) and a cathode terminal directly connected to the output pad (2302);  an NMOS transistor (2318-2) directly connected to a floating base region of the PNP transistor (2308); receiving a high energy current portion of the ESD pulse at the PNP transistor (2308) and conducting the high energy current portion of the ESD pulse to the 
	Van does not teach receiving a medium energy current portion of the ESD pulse at the PNP transistor; conducting the medium energy current portion of the ESD pulse to the output pad through an NMOS transistor. 
	Abou teaches (Figures 1-4) receiving a medium energy current portion (155 fig. 4) of the ESD pulse at the PNP transistor (at 105); conducting the medium energy current portion of the ESD pulse to the output pad (Vss) through a MOS transistor (at 110, See figs. 1 and 4). (For example; par. 14-15 and 19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Van to include receiving a medium energy current portion of the ESD pulse at the PNP transistor; conducting the medium energy current portion of the ESD pulse to the output pad through an NMOS transistor, as taught by Abou, to provide different levels of discharging currents. 
	Regarding Claim 15, Van teaches (Figures 2-4 and 23) wherein the ESD protection device is triggered by the PNP in series with the diode (2308 and 2317). (For example; par. 73-82 and 118)
	Regarding Claim 16, Van teaches (Figures 2-4 and 23) wherein a trigger mechanism of the ESD protection device (at Fig. 23a) is the floating base region of the PNP transistor in series with the diode (with 2318, 2308 and 2317). (For example; par. 73-82 and 118)
	Regarding Claim 17, Van teaches (Figures 2-4 and 23) wherein the NMOS transistor (2318-2) is in an initial off state because of the floating base region of the PNP transistor (par. 118). (For example; par. 73-82 and 118) 
	Regarding Claim 18, Van teaches (Figures 2-4 and 23) wherein a gate of the NMOS transistor (2318-2) is directly connected to the collector of the PNP transistor (2308) and to the anode terminal of the diode (2317). (For example; par. 73-82 and 118) 
	Regarding Claim 19, Van discloses (Figures 2-4 and 23) wherein an emitter of the PNP transistor (2308) is connected to the input pad. (For example; par. 73-82 and 118)
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being obvious over Van Wijmeersch US 2014/0268451 in view of Russ et al. US 2004/0201033.
	Regarding Claim 10, Van teaches (Figures 2-4 and 23) a device.
	Van does not teach wherein the ESD current is conducted via a channel of the NMOS transistor and a parasitic parallel NPN transistor and boosted at higher current levels via embedded SCR action.
	 Russ teaches (Figures 2 and 6) wherein the ESD current is conducted via a channel of the NMOS transistor (206) and a parasitic parallel NPN transistor and boosted at higher current levels via embedded SCR action (par. 67).  (For example; par. 49-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Russ to include wherein the ESD current is conducted via a channel of the NMOS transistor and a parasitic parallel 
	Regarding Claim 11, Van teaches (Figures 2-4 and 23) a device.
	Van does not teach comprising a first isolation region disposed between the diode and the PNP transistor and a second isolation region disposed between the PNP transistor and the NMOS transistor.
	Russ teaches (Figures 2 and 6) comprising a first isolation region (616) disposed between the diode and the PNP transistor (T1 and Ds) and a second isolation region (3163 or 3164) disposed between the PNP transistor and the NMOS transistor (T2 and 206). (For example; par. 75, 83-85 and 87) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Russ to include comprising a first isolation region disposed between the diode and the PNP transistor and a second isolation region disposed between the PNP transistor and the NMOS transistor, as taught by Russ, to improve the protection scheme by improving the sensitivity of the system.
	Regarding Claim 12, Van teaches (Figures 2-4 and 23) a device.
	Van does not teach wherein the first isolation region is wider than the second isolation region.
	 Russ teaches (Figures 2 and 6) wherein the first isolation region is wider than the second isolation region (616 and 316). (For example; par. 83-85) 	
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Russ to include wherein the first isolation region is wider than the second isolation region, as taught by Russ, to improve the protection scheme by improving the sensitivity of the system.
Claims 13 is/are rejected under 35 U.S.C. 103 as being obvious over Van Wijmeersch US 2014/0268451 in view of Russ et al. US 2004/0201033 and further in view of Song et al. US 2007/0069310.
	Regarding Claim 13 Van teaches (Figures 2-4 and 23) wherein the PNP transistor (2308) has emitter and collector contact regions.
	Van does not teach having a same conductivity type as the first isolation region and the second isolation region.
	Abou teaches (Figures 1-4) contact regions having a same conductivity type as the first isolation region and the second isolation region (with first well, the second well, the first junction region, the third junction region and/or the fourth junction). (For example; par. 31 and claim 13)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Van to include having a 
Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious Van Wijmeersch US 2014/0268451 over Abou-Khalil et al. US 2012/0120531 (herein Abou) and in further in view of Russ et al. US 2004/0201033.
	Regarding Claim 20, Van teaches (Figures 2-4 and 23) a device.
	Van does not teach wherein the ESD current is conducted via a channel of the NMOS transistor and a parasitic parallel NPN transistor and boosted at higher current levels via embedded SCR action.
	 Russ teaches (Figures 2 and 6) wherein the ESD current is conducted via a channel of the NMOS transistor (206) and a parasitic parallel NPN transistor and boosted at higher current levels via embedded SCR action (par. 67).  (For example; par. 49-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Russ to include wherein the ESD current is conducted via a channel of the NMOS transistor and a parasitic parallel NPN transistor and boosted at higher current levels via embedded SCR action, as taught by Russ, to improve the protection scheme by improving the sensitivity of the system.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838